Title: From Thomas Jefferson to United States Senate, 29 November 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States. 
                  
                  I nominate William Orr of North Carolina to be Collector for the district, and Inspector of revenue for the port of Washington in North Carolina.
                  Richard S. Briscoe of the county of Washington in the territory of Columbia, to be one of the justices of the peace for the said county.
                  
                     Th: Jefferson 
                     
                     Nov. 29. 08.
                  
               